Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tomislav Milic appeals from the district court’s order dismissing his appeal from the bankruptcy court’s order denying his motion for an expedited hearing on his objection to a sale that was previously approved by the bankruptcy court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the courts below. Milic v. McCarthy, Nos. 1:16-cv-01076-TSE-IDD, 12-16730-BFK (E.D. Va. filed Oct. 27, 2016; entered Oct. 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED